COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Overton and Bumgardner
Argued at Salem, Virginia


DEMIANO DECIPE TINSLEY,
 S/K/A DEMANIO DECIPE TINSLEY
                                          MEMORANDUM OPINION * BY
v.        Record No. 0184-97-3           JUDGE NELSON T. OVERTON
                                                MAY 5, 1998
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF HENRY COUNTY
                    David V. Williams, Judge
          Philip G. Gardner (Gardner, Gardner, Barrow &
          Sharpe, P.C., on briefs), for appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Richard Cullen, Attorney General;
          Leah A. Darron, Assistant Attorney General,
          on brief), for appellee.



     Demanio Tinsley (defendant) appeals his convictions for

maliciously shooting into an occupied vehicle, in violation of

Code § 18.2-154, use of a firearm in the commission of a felony,

in violation of Code § 18.2-53.1, and second degree murder, in

violation of Code § 18.2-32.    He contends a bullet "jacket" found

in the body of the victim was improperly admitted into evidence

because it was not authenticated.   We hold the jacket was

properly authenticated, and we affirm.

     The parties are fully conversant with the record in this

case and because this opinion carries no precedential value, no

recitation of the facts is necessary.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     In order to authenticate a piece of evidence "[t]he

Commonwealth is not required to exclude every conceivable

possibility of substitution, alteration, or tampering.   All that

is required in order to establish a chain of custody is that the

Commonwealth's evidence 'afford reasonable assurance that the

exhibits at trial are the same and in the same condition as they

were when first obtained.'"   Pope v. Commonwealth, 234 Va. 114,

121, 360 S.E.2d 352, 356 (1987) (quoting P. Smith v.
Commonwealth, 219 Va. 554, 559, 248 S.E.2d 805, 808 (1978)).

This determination lies within the "broad discretion" of the

trial court, and we will reverse only upon an abuse of that

discretion.   See Crews v. Commonwealth, 18 Va. App. 115, 118-19,

442 S.E.2d 407, 409 (1994).

     The evidence in question is the jacket of a bullet found in

the victim's body after the body had been autopsied, embalmed,

buried, exhumed and re-opened.    The jacket was overlooked during

the first autopsy due to excessive blood in the chest cavity.    A

forensic scientist testified that the jacket was fired from the

same gun defendant used to shoot the victim.   While it was clear

the body had been handled by the mortician prior to burial, the

trial court held the jacket admissible because it was reasonable

to infer the jacket had not been inserted into the body between

the two autopsies.

     Viewing the evidence in the light most favorable to the

Commonwealth, Martin v. Commonwealth, 4 Va. App. 438, 443, 358



                                 - 2 -
S.E.2d 415, 418 (1987), and keeping in mind the deferential

standard of review, we hold the trial court did not abuse its

discretion by admitting the jacket into evidence.   The

Commonwealth presented sufficient evidence to show the bullet

offered at trial was the same one found in the body, in the same

condition, and the suggestion of tampering or substitution of

evidence was unreasonable.

     Because we find that the bullet jacket was properly admitted

into evidence, we affirm defendant's convictions.

                                                          Affirmed.




                              - 3 -